UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2468


ELMER C. HANSEN,

                Plaintiff - Appellant,

          v.

SIEMENS ENERGY, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:12-cv-00370-GCM)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and     WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elmer C. Hansen, Appellant Pro Se.     Julie Kerr Adams, LITTLER
MENDELSON PC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elmer   Hansen     seeks    to     appeal    the     district   court’s

order   granting    Siemens    Energy,       Inc.’s     motion    to   dismiss   his

employment discrimination action.               We have reviewed the record

and find no reversible error.                Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.            Hansen v. Siemens Energy, Inc.,

No. 3:12-cv-00370-GCM (W.D.N.C. Nov. 1, 2012).                   We dispense with

oral    argument    because    the     facts    and     legal    contentions     are

adequately    presented   in    the     materials       before    this   court   and

argument would not aid the decisional process.



                                                                         DISMISSED




                                         2